1

2                                                                        r►~t~
                                                                     u.s. ~~sTRieT co
                                                                                    ~
3

4                                                                   APR -°~ tui9
5                                                           ~ ---._.-,~ci~16T OF

6

7

8                               UNITED STATES DISTRICT COURT.

9                              CENTRAL DISTRICT OF CALIFORNIA

10   UNITED STATES OF AMERICA,           )       Case No.   Z ~ I~~ CR - (0~`7' ~~~ ~ ~

11                        Plaintiff,     )       ORDER OF REVOCATION/DETENTION
                                                 IN BAIL REVOCATION/DETENTION
12                 v.                    )       PROCEEDINGS

i3    Kai S~           ~oh ~             )       (18 U.S.C. § 3148 (b) )

14                        Defendant.     )

15
          Upon motion of the Government to detain defendant in connection
16
     with bail revocation/detention proceedings pursuant. to l8 U.S.C.
17
     § 3148(b) :
18
          A.       The Court finds:
19
                   (    ) there is probable cause to believe that defendant has
20
                          committed a federal, state, or local crime while on
21
                          release;           '
22
                   ( ~here is clear and convincing evidence that defendant
23
                          has violated another condition of release;
24
          B.       The Court .further finds:
25
                   ( 1/) no condition or combination of conditions will
26
                          reasonably assure. the appearance of defendant as
27
                          required;
28
 1           (   ) no condition or combination of conditions will

 2                 reasonably assure the safety of -any other person and

 3                  he community;

 4           (   ) defendant is unlikely to abide by any condition or

 5                 combination of conditions of release.

 6      C.   The Court has considered:

 7           ( V) the nature and circumstances of the offenses) charged;

 8           (~ the weight of the evidence against defendant;

 9           ( 1/) the history and characteristics of defendant;

10           ( ~ the nature and seriousness of the danger to any person

11                 or the community that would be posed by defendant's

12                 release.

13           The Court concludes:

14           (   ) 'Defendant poses a risk to the safety of other persons.

15                 and the community based on:

16

17

18

19           (~ Defendant poses a serious flight risk based on:

20

21

22

23           (     Defendant is unlikely to abide by any condition or

24                 combination of conditions of release based on:

25

26 ~,                 ~
                      ~ ~~

27'

28

                                       2
..



 1        E.   The Government ( ) is ( ) is not entitled to a rebuttable

 2             presumption that no condition or combination of conditions

 3             will assure that defendant will not pose a danger to the

 4             safety of any person or the community.

 5        F.   The Court finds:

 6             (    ) Defendant has not rebutted by sufficient evidence to

 7                    the contrary the presumption provided in 18 U.S.C.

 8                   § 3148(b) that no condition or combination of

 9                    conditions will assure the safety of any other person

10                    car the community;

11        IT IS ORDERED that defendant is detained and remanded to the

12   custody of the U.S. Marshal.

13        If defendant is awaiting trial, IT IS FURTHER ORDERED that

14   defendant be confined in a corrections facility separate, to the

15   extent practicable, from persons awaiting or serving sentences or

16   persons held in custody pending appeal.

17        IT IS FURTHER ORDERED that defendant be afforded reasonable

18   opportunity for private consultation with defendant's counsel.

19   DATED:        y/9~1~7

20                                         H     ORABLE JA     LINE CHOOLJIAN
                                               nited State   Magistrate Judge
21

22

23

24

25

26

27

28

                                           3
